The "Certificate of Attending Physician" was a part of the proofs of loss required from plaintiff as the beneficiary of the policy. It was furnished by plaintiff. Any statement therein contained, by whomsoever made, against the interest of plaintiff is competent as an admission against interest. Therefore the document in question was competent evidence.
The next question is whether it was ruled upon at the trial — whether as evidence it is in or out of the case. No other evidence by defendant was admitted to prove its defense. Therefore when in his findings the trial judge said "that no competent evidence was offered * * * by the defendant to prove a violation of any of the terms of said policy," he could have had nothing in mind other than the certificate of the attending physician. That statement, however misplaced as a matter of practice, was a ruling by the trial judge having the effect of excluding the evidence. I think it was an erroneous ruling. But no exception has been taken to it. The court concludes that because the error was not specified as such on a motion for a new trial we will not review the point here. In that I concur.
The practice of receiving evidence subject to objection and to a subsequent and final ruling is pretty well established. That being *Page 130 
the case, what is the objection, other than that it is not the best practice, to a ruling upon the point in the judge's decision of the case? The question being reserved for decision, why is it not permissible, although not desirable, to have it decided when the rest of the case is decided? I think that is precisely what occurred here. The evidence was received subject to objection but quite explicitly rejected by a ruling which is found in the findings, the final decision of the matter by the trial judge.
The "findings" under our practice are not designed to be the place for rulings on evidence. But there is no prohibition of such use being made of them. It was done here. I think we ought to deal with the fact as we find it. It is not a case like Boyd v. Bruce, 163 Minn. 83, 203 N.W. 456, where, evidence having been received subject to objection, there was no motion to strike and no suggestion in the record of any subsequent ruling. I regard the evidence as "in" because, although subject to objection, it was received and never rejected. Here the findings contain what it seems to me must be construed as an explicit rejection of the evidence in question.
The Chief Justice has demonstrated that our cases as to when evidence received subject to objection and not thereafter explicitly ruled upon as "in" or "out" are in confusion. I submit that the rule should be in substance as follows: Where evidence is received subject to an objection, a motion to strike or any other future ruling rejecting it, it should be considered "in" where no subsequent ruling is made. From the party making it, the original objection should be enough, but he should preserve his exception, where he has not made a motion to strike, through the medium of a new trial. The party offering it should do the same if it satisfactorily appears (as I think it does here) from the record that before submission to the jury or in the charge, or, where there is no jury, before or in the decision, the evidence is definitely rejected.